Shaw, C. J.
The question is whether the plaintiff’s deed conveyed the land to the centre, or only to the easterly side, of the road. Courses and distances are but circumstances, and in general must yield to monuments and abuttals. The theory of the law in this respect, as held in this commonwealth, is, that by taking land for a highway the public take an easement only, and not a fee; that the fee must be in somebody, and not in abeyance, and remains in the abutter; that the public easement so completely takes all that can be made serviceable to the own'er, that what remains cannot be considered of much value; and therefore, if he makes a new conveyance bounding “on the road,” and says nothing more, the presumption is, in the absence of all other proof, that the grantee takes ad filum vice. The road is an abuttal, not a monument; and if the deed does not say on what side, it shall be taken to mean the centre.
But if the party chooses to retain his remnant — his fee in the soil under the road — he may do so. He may bound by the wall on one side of the road, or by the line between the land and the highway. If by a careful examination of the description, such is seen to have been his intention, it must be carried into effect.
*38In Newhall v. Ireson, 8 Cush. 595, the court held, that under the rule of construction which gives greater effect to monuments and abuttals than to courses and distances, a boundary “ to the road ” and “ on the road ” extended to the middle of the road.
But here the description of the boundaries begins “ at an angle in the stone wall on the easterly side of the aforesaid road,” which is a point in the wall, not in the middle of the road. Thus commencing at the side of the road, it goes around the rear of the lot, and comes back to the road, “ to a stake and stones at the aforesaid road; thence northerly on the line of said road to the first mentioned bound.” Had it been merely “ at the road” at both ends of the description, there would have been more ground for holding that it went to the middle. But when it starts at the side of the road, and comes back to the road, and thence on the line of the road to the point of beginning, the conclusion is inevitable that the road is excluded. The court are all of opinion that the description by its terms clearly excludes the highway, and thus overrides the presumption that a grant goes ad Jilum vice. Exceptions sustained.